Fourth Court of Appeals
                               San Antonio, Texas
                                   September 15, 2016

                                   No. 04-16-00085-CV

 WHATABURGER, INC., CA Development LLC, CA Real Estate LLC, Cinco Aguilas LLC,
Tres Aguilas Enterprises LLC, Tres Aguilas Management LLC, Whataburger International LLC,
             Whataburger Real Estate LLC, Whataburger Restaurants LLC, et al.,
                                         Appellants

                                            v.

                         WHATABURGER OF ALICE, LTD.,
                                 Appellee

                From the 131st Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016-CI-01431
                        Honorable Gloria Saldana, Judge Presiding


                                     ORDER
    The appellants’ unopposed motion for extension of time to file reply brief is hereby
GRANTED. Time is extended to October 26, 2016.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of September, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court